         Case 1:19-cr-00141-SPW Document 73 Filed 01/21/21 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION



  UNITED STATES OF AMERICA,
                                                   CR 19-141-BLG-SPW
                        Plaintiff,

  vs.                                               ORDER


 CHRISTOPHER SANTILLANES
 CEJA,


                        Defendant,


        Before the Court is Defendant Christopher Ceja's Motion to Dismiss

Indictment with Prejudice for Violation ofthe Speedy Trial Act. (Doc. 65). Ceja

calculates that more than 70 nonexcludable days have passed since he was

arraigned on the matter, violating the Speedy Trial Act, 18 U.S.C. §3161. (Doc.66

at 1). Ceja's calculation is incorrect, and the Court denies the motion for the

reasons stated below.


   L       Legal Background

        The Speedy Trial Act, 18 U.S.C. §3161,etseq.^ provides, in relevant part,

that a criminal defendant must be brought to trial within 70 days after the

indictment is unsealed or the defendant is arraigned, whichever is later. 18 U.S.C.

§3161(c)(1). Some periods of delay toll the 70-day clock, referred to as excludable
Case 1:19-cr-00141-SPW Document 73 Filed 01/21/21 Page 2 of 6
Case 1:19-cr-00141-SPW Document 73 Filed 01/21/21 Page 3 of 6
Case 1:19-cr-00141-SPW Document 73 Filed 01/21/21 Page 4 of 6
Case 1:19-cr-00141-SPW Document 73 Filed 01/21/21 Page 5 of 6
Case 1:19-cr-00141-SPW Document 73 Filed 01/21/21 Page 6 of 6
